OPINION — AG — ** NOTARIES PUBLIC — AUTHORITY TO APPOINT ** UNDER 49 O.S. 1 [49-1], 49 O.S. 2 [49-2], RESPONSIBILITY FOR INITIALLY APPOINTING NOTARIES PUBLIC IS VESTED WITH THE SECRETARY OF STATE, AND RESPONSIBILITY FOR RULING ON THE SUFFICIENCY OF THEIR BONDS RESTS WITH THE COURT CLERKS. THE AUTHORITY TO CERTIFY THAT A GIVEN INDIVIDUAL HAS BEEN DULY COMMISSIONED AS A NOTARY CLERK HAS BEEN ASSIGNED BY STATUTE EXCLUSIVELY TO THE COURT CLERKS. HOWEVER, THE OFFICE OF THE SECRETARY OF STATE HAS THE AUTHORITY TO FURNISH CERTIFIED COPIES OF DOCUMENTS ON FILE IN ITS OFFICE AND THIS INCLUDES THE BOND AND OATH OF NOTARIES PUBLIC. (AUTHORITY, JURISDICTION, DUTIES) CITE: 49 O.S. 1 [49-1] (FRANK GREGORY)